State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 7, 2014                     518064
________________________________

In the Matter of JEVON HENRY,
                    Appellant,
      v                                      MEMORANDUM AND ORDER

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:    June 9, 2014

Before:   McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ.

                              __________


      Main Street Legal Services, Inc. (Julia P. Kuan of
counsel), Long Island City, for appellant.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                              __________


      Appeal from a judgment of the Supreme Court (McGrath, J.),
entered May 14, 2013 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner, an inmate, commenced this CPLR article 78
proceeding seeking to challenge a tier III prison disciplinary
determination finding him guilty of violating various prison
disciplinary rules, including assault, violent conduct and gang
activity. Supreme Court dismissed the petition and petitioner
appeals.

     We affirm.    Petitioner contends that the Hearing Officer
                              -2-                  518064

did not make an adequate inquiry into the refusal of a certain
inmate witness to testify. Inasmuch as the record reveals that
petitioner did not raise this objection at the hearing, the issue
is unpreserved for review (see Matter of Love v Prack, 89 AD3d
1307, 1308 [2011]; Matter of Brown v Selsky, 37 AD3d 891, 891
[2007]). Similarly unpreserved due to his failure to
specifically object at the hearing are petitioner's claims that
he was improperly denied a witness (see Matter of Tucci v Selsky,
94 AD3d 1294, 1295 [2012]; Matter of Barclay v Knowles, 79 AD3d
1550, 1551 [2010]), and that he was denied the right to present
documentary evidence (see Matter of Knight v Bezio, 82 AD3d 1381,
1382 [2011], lv dismissed 17 NY3d 788 [2011]; Matter of Smith v
Dubray, 58 AD3d 968, 969 [2009]). Accordingly, the petition was
properly dismissed.

     McCarthy, J.P., Garry, Rose, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court